—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered February 23, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the defendant sought to introduce certain statements by his sister, which he claimed were exculpatory, as statements against her penal interest. However, the court properly exercised its discretion in excluding such statements as unreliable (see, People v Shortridge, 65 NY2d 309; People v Settles, 46 NY2d 154; People v Stevens, 212 AD2d 746).
*473The defendant’s remaining contentions are unpreserved for appellate review. Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.